Citation Nr: 1024477	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  97-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for vascular disease 
due to exposure to ionizing radiation.

4.  Entitlement to service connection for cerebrovascular 
accident due to exposure to ionizing radiation.

5.  Entitlement to service connection for 
osteoporosis/osteopenia, including left hip, ankle, and toe 
fractures due to exposure to ionizing radiation.

(The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) was previously remanded 
for additional development and has not been returned to the 
Board for appellate review.)

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1958 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 18, 
2009, pursuant to a Joint Motion for Partial Remand, and 
which vacated a July 2008 Board decision as to these issues 
and remanded them for additional development.  These matters 
were previously remanded by the Court in December 2000.  The 
issues initially arose from a January 1996 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2008, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2009 order the Court found the Board erred in 
not attempting to obtain records associated with the 
Veteran's claim for Social Security Administration (SSA) 
disability benefits and in not providing an adequate 
explanation why an examination was not required to 
substantiate the claim of entitlement to service connection 
for osteoporosis.  VA's duty to assist the claimant requires 
reasonable efforts to obtain relevant records when the 
claimant adequately identified records and provided 
authorization for VA assistance in obtaining them.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  

The Court noted that the Board had acknowledged the service 
department's confirmation of the Veteran's in-service 
exposure to radiation, but found the evidence did not 
indicate a relationship between ionizing radiation and 
osteoporosis.  It was noted, however, that the Board had 
mischaracterized literature the Veteran provided from an 
internet website in stating that the report noted a 
relationship to radiation and did not demonstrate a 
relationship to ionizing radiation.  Specifically, the Court 
noted that although the Board denied entitlement to service 
connection for "osteoporosis," the parties correctly agreed 
that the Board's decision on this claim properly included 
consideration of service connection for osteopenia as well.  
See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
Further, according to the internet website information 
concerning the causes of osteopenia that the Veteran 
submitted, exposure to radiation is one of several factors 
that can contribute to osteopenia.  The Court noted that the 
Board discussed this literature and noted that it only 
"involved exposure from radiation therapy and not ionizing 
radiation."  The Court stated further that the pages from 
the internet website concerning osteopenia, however, cite 
only "[e]xposure to radiation," as a factor contributing to 
osteopenia, without specifying the type of radiation.  The 
Court concluded that given that the threshold is low when 
determining whether the evidence "indicates" that the 
disability "may be associated" with the Veteran's service, 
the parties agreed that the Board should determine whether 
the evidence "indicates" the Veteran's osteopenia "may be 
associated" with in-service radiation exposure sufficient to 
justify a VA examination.

In this regard, the Veterans Claims Assistance Act of 2000 
(VCAA) duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held that the threshold is low when determining 
whether the evidence "indicates" that a current disability 
"may be associated" with military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  Therefore, the Board 
finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
benefit claim, as well as, all associated 
medical records.  

2.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that his 
osteopenia and/or osteoporosis was 
incurred as a result of active service, 
to include in-service radiation exposure.  

All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The examiner should comment on 
the significance and relevance to this 
case of the internet website information 
concerning the causes of osteopenia that 
the Veteran submitted and which is of 
record, indicating that exposure to 
radiation is one of several factors that 
can contribute to osteopenia.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


